SCHEDULE I CERTIFICATE OF AUTHORIZED PERSONS FOR FUND EXPENSE PAYMENTS (The Fund – Oral and Written Instructions) The undersigned hereby certifies that he/she is the duly elected and acting Secretary of each fund listed on Exhibit A (the “Fund”), and further certifies that the following officers or employees of the Fund have been duly authorized in conformity with the Fund’s Articles of Incorporation/Declaration of Trust and By-Laws to deliver Certificates and Oral Instructions to The Bank of New York (“Custodian”) pursuant to the Custody Agreement between the Fund and Custodian dated April 26, 2001, and that the signatures appearing opposite their names are true and correct: Alfred Cherry Senior Vice President, and Research Director, Reich & Tang Asset Management, LLC (“RTAM”) /s/Alfred Cherry Name Title Signature Seth Frimere Vice President, Trading , RTAM /s/Seth Frimere Name Title Signature John Gordon Junior Trader, RTAM /s/John Gordon Name Title Signature Damon Chan Credit Analyst, Credit & Research, RTAM /s/Damon Chan Name Title Signature Robert Rickard Senior Vice President, Trading, RTAM /s/Robert Rickard Name Title Signature Brian Sison Vice President, Credit & Research, RTAM /s/Brian Sison Name Title Signature Brian Vermeulen Trader, RTAM /s/Brian Vermeulen Name Title Signature This certificate supersedes any certificate of Authorized Persons you may currently have on file. By:_/s/Christine Manna Christine Manna Secretary Date: June 30, 2011
